       Case 2:16-md-02724-CMR Document 1443 Filed 07/13/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN RE: GENERIC PHARMACEUTICALS                              MDL 2724
PRICING ANTITRUST LITIGATION                                16-MD-2724

                                                            HON. CYNTHIA M. RUFE
THIS DOCUMENT RELATES TO:

ALL ACTIONS


                                  PRETRIAL ORDER NO. 132
                                 (BELLWETHER SELECTION)
       AND NOW, this 13th day of July 2020, upon consideration of the Third Report and

Recommendation of Special Master David H. Marion and the Objections and Responses thereto,

and upon consideration of the arguments of counsel, and for the reasons set forth in the

Memorandum Opinion filed this date, it is hereby ORDERED that the Objections are

OVERRULED and the Report and Recommended Order is APPROVED as follows. Within 30

days, and as part of the negotiations toward a revised Case Management Order, the parties shall

either agree upon a schedule or submit competing schedules for the discovery, motions, and

other proceedings to bring to trial on parallel tracks 1) the Private Plaintiffs’ class-action

complaints as to clobetasol, clomipramine, and pravastatin and 2) the State Plaintiffs’ Amended

Complaint filed May 10, 2019 (the Teva-centric Complaint).

      It is so ORDERED.

                                                      BY THE COURT:

                                                      /s/ Cynthia M. Rufe
                                                      ____________________
                                                      CYNTHIA M. RUFE, J.
